Title: To Thomas Jefferson from James Mease, 15 September 1808
From: Mease, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia Sept. 15. 1808
                  
                  Our Agricultural Soc: have published a volume of memoirs which we are anxious to distribute among similar Societies in France and Britain. I beg leave therefore to ask, whether we may Send a box by the public Ship which will Sail from this port in a few days. The Memoirs are printed at the expence of the Society. No individual has the least Concern in the work.— 
                  I remain very Sincerely and with great Respect your obliged
                  
                     James Mease 
                     
                  
               